         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 1 of 25




                               AFFIDAVIT IN SUPPORT OF
                        AN APPLICATION FOR A SEARCH WARRANT

       I, Ronald Morin, a Special Agent with the United States Department of Homeland

Security (“DHS”), Immigration and Customs Enforcement (“ICE”), Homeland Security

Investigations (“HSI”), being duly sworn, depose and state as follows:

   1. I have been employed as an HSI Special Agent since May of 2006, and am currently

assigned to the Manchester, New Hampshire Resident Office. Prior to my employment with

HSI, I served as a Police Officer in the State of Maine. As part of my regular duties as a Special

Agent, I am tasked with the investigation of criminal violations related to child exploitation and

child pornography, including violations pertaining to the illegal transfer of obscene material to

minors, in violation of 18 U.S.C. Section 1470 and possession of child pornography, in violation

of 18 U.S.C. Section 2252(a)(4)(B) (the “Specified Federal Offenses”). I have received training

in the area of child pornography and child exploitation, and as part of my duties have observed

and reviewed examples of child pornography (as defined in 18 U.S.C. Section 2256) in various

forms of media, to include digital/computer media. During the course of this investigation I have

conferred with other investigators who have conducted numerous investigations and executed

numerous search warrants which involved child exploitation and/or child pornography offenses.

I have previously obtained federal search warrants related to child pornography offenses and

have participated in the execution of numerous search warrants, many of which involved child

pornography offenses.

   2. As a federal agent, I am authorized to investigate violations of United States laws and to

execute warrants issued under the authority of the United States.

   3. This affidavit is made in support of an application for a search warrant authorizing a

search of Matthew Perkins’s (“PERKINS”) residence, located at 54 Newton Junction Road,
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 2 of 25




Kingston, New Hampshire 03848 (the “Premises”), his registered vehicle, a silver 2007 Ford

Freestyle van bearing New Hampshire license plate 4361017, with a vehicle identification

number of 1FMDK05177GA00653 (the “Vehicle”), and his person, as further described in

Attachments A and B, as applicable. Located within the Premises and the Vehicle to be

searched, I seek to seize evidence, fruits, and instrumentalities of the foregoing criminal

violations, which relate to the knowing transfer of obscene material to minors and possession of

child pornography. I request authority to (i) search the entire Premises, including the residential

dwelling and detached garage, the entire Vehicle, his person, and any computer and computer

media located therein and where the items specified in Attachment B may be found; (ii) seize

from the Premises and the Vehicle any and all items listed in Attachment B as instrumentalities,

fruits, and evidence of the Specified Federal Offenses.

   4. The statements in this affidavit are based in part on information provided by other law

enforcement officers, and on my own investigation of this matter. Since this affidavit is being

submitted for the limited purpose of securing a search warrant, I have not included each and

every fact known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause to believe that evidence, fruits, and

instrumentalities of violations of the Specified Federal Offenses are presently located at the

Premises, in the Vehicle, or on the person of Matthew PERKINS.

   5. The first section of this affidavit recites the statutory language and definitions for the

relevant Specified Federal Offenses. The second section of the affidavit provides background on

computers and child pornography in general and details the specifics of search and seizure of

computer systems. Finally, the third section of the affidavit provides the probable cause to

believe that (i) the Specified Federal Offenses have been committed; and (ii) that the evidence,




                                                 2
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 3 of 25




fruit, and instrumentalities of the Specified Federal Offenses are likely to be found in the

Premises and the Vehicle, and on Matthew PERKINS’s person, respectively.

   SECTION I.          STATUTORY LANGUAGE AND DEFINITIONS

               A.      STATUTORY AUTHORITY

   6. This investigation concerns alleged violations of 18 U.S.C. Section 1470 relating to the

       transfer of obscene material to minors. The relevant statute is recited in pertinent part as

       follows: “Whoever, using the mail or any facility or means of interstate or foreign

       commerce, knowingly transfers obscene matter to another individual who has not attained

       the age of 16 years, knowing that such other individual has not attained the age of 16

       years, or attempts to do so, shall be fined under this title, imprisoned not more than 10

       years, or both.”

   7. This investigation also concerns alleged violations of Title 18, United States Code,

       Section 2252(a)(4)(B) relating to the possession of child pornography. 18 U.S.C. §

       2252(a)(4)(B) states that it is unlawful for any person to knowingly possess, or

       knowingly access with intent to view, one or more books, magazines, periodicals, films,

       video tapes, or other matter which contain any visual depiction that has been mailed, or

       has been shipped or transported using any means or facility of interstate or foreign

       commerce or in or affecting interstate or foreign commerce, or which was produced using

       materials which have been mailed or so shipped or transported, by any means including

       by computer, if the production of such visual depiction involves the use of a minor

       engaging in sexually explicit conduct, and such visual depiction is of such conduct.


       B.      DEFINITIONS

   8. The following definitions apply to this Affidavit and Attachment B:



                                                 3
  Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 4 of 25




a.      “Child Pornography” includes any visual depiction, including any photograph,
film, video, picture, or computer or computer-generated image or picture, whether made
or produced by electronic, mechanical, or other means, of sexually explicit conduct
where (A) the production of the visual depiction involved the use of a minor engaged in
sexually explicit conduct; (B) the visual depiction was a digital image, computer image,
or computer-generated image that is, or is indistinguishable from, that of a minor engaged
in sexually explicit conduct; or (C) the visual depiction has been created, adapted, or
modified to appear that an identifiable minor is engaged in sexually explicit conduct. See
18 U.S.C. Section 2256(8).

b.     “Computer” refers to “an electronic, magnetic, optical, electrochemical, or other
high speed data processing device performing logical, arithmetic, or storage functions,
and includes any data storage facility or communications facility directly related to or
operating in conjunction with such device.” See 18 U.S.C. Section 1030(e)(1).

c.      “Computer hardware” consists of all equipment that can receive, capture, collect,
analyze, create, display, convert, store, conceal, or transmit electronic, magnetic, or
similar computer impulses or data. Computer hardware includes any data-processing
devices (including, but not limited to, central processing units, internal and peripheral
storage devices such as fixed disks, external hard drives, floppy disk drives and diskettes,
and other memory storage devices); peripheral input/output devices (including, but not
limited to, keyboards, printers, video display monitors, and related communications
devices such as cables and connections); as well as any devices, mechanisms, or parts
that can be used to restrict access to computer hardware (including, but not limited to,
physical keys and locks).

d.      “Computer passwords and data security devices” consist of information or items
designed to restrict access to or hide computer software, documentation, or data. Data
security devices may consist of hardware, software, or other programming code. A
password (a string of alpha-numeric characters) usually operates what might be termed a
digital key to “unlock” particular data security devices. Data security hardware may
include encryption devices, chips, and circuit boards. Data security software of digital
code may include programming code that creates “test” keys or “hot” keys, which
perform certain pre-set security functions when touched. Data security software or code
may also encrypt, compress, hide, or “booby-trap” protected data to make it inaccessible
or unusable, as well as reverse the progress to restore it.

e.      “Computer-related documentation” consists of written, recorded, printed, or
electronically stored material that explains or illustrates how to configure or use computer
hardware, computer software, or other related items.

f.      “Computer software” is digital information that can be interpreted by a computer
and any of its related components to direct the way it works. Computer software is stored
in electronic, magnetic, or other digital form. It commonly includes programs to run
operating systems, applications, and utilities.




                                         4
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 5 of 25




       g.     “Minor” means any person under the age of 18 years. See 18 U.S.C. Section
       2256(1).

       h.      “Sexually explicit conduct” applies to visual depictions that involve the use of a
       minor, see 18 U.S.C. Section 2256(8)(A), or that have been created, adapted, or modified
       to appear to depict an identifiable minor, see 18 U.S.C. Section 2256(8)(C). In those
       contexts, the term refers to actual or simulated sexual intercourse (including genital-
       genital, oral-genital, or oral-anal), whether between persons of the same or opposite sex;
       bestiality; masturbation; sadistic or masochistic abuse; or lascivious exhibition of the
       genitals or pubic areas of any person. See 18 U.S.C. Section 2256(2)(A).

       i.     “Visual depictions” include undeveloped film and videotape, and data stored on
       computer disk or by electronic means, which is capable of conversion into a visual
       image; and data which is capable of conversion into a visual image that has been
       transmitted by any means, whether or not stored in a permanent format. See 18 U.S.C.
       Section 2256(5).

       j.      The terms “records,” “documents,” and “materials” include all information
       recorded in any form, visual or aural, and by any means, whether in handmade form
       (including, but not limited to, writings, drawings, painting), photographic form
       (including, but not limited to, microfilm, microfiche, prints, slides, negatives, videotapes,
       motion pictures, photocopies); mechanical form (including, but not limited to,
       phonograph records, printing, typing); or electrical, electronic or magnetic form
       (including, but not limited to, tape recordings, cassettes, compact discs, electronic or
       magnetic storage devices such as floppy diskettes, hard disks, CD-ROMs, digital video
       disks (“DVDs”), Personal Digital Assistants (“PDAs”), Multi Media Cards (“MMCs”),
       memory sticks, optical disks, printer buffers, smart cards, memory calculators, electronic
       dialers, Bernoulli drives, or electronic notebooks, as well as digital data files and
       printouts or readouts from any magnetic, electrical or electronic storage device).


   SECTION II.            BACKGROUND ON COMPUTERS AND CHILD
                          PORNOGRAPHY; SPECFICS OF COMPUTER SEIZURES

           A.     BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY

   9. Based on my knowledge, training, and experience in child exploitation and child

pornography investigations, and the experience and training of other law enforcement officers

with whom I have had discussions, computers, computer technology, and the Internet have

revolutionized the manner in which child pornography is produced, possessed, and distributed.




                                                5
          Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 6 of 25




   10. Computers basically serve five functions in connection with child pornography:

production, communication, distribution, storage, and social networking. With digital cameras,

images of child pornography can be transferred directly onto a computer; in addition, the use of

commercially available software and devices also allows for the conversion and transfer of other

forms of visual media into various digital and electronic media formats. A modem allows any

computer to connect to another computer through the use of telephone, cable, or wireless

connection. Through the Internet, electronic contact can be made to millions of computers

around the world.

   11. The computer’s ability to store images in digital form makes the computer itself an ideal

repository for child pornography. The size of the electronic storage media (commonly referred

to as the hard drive) used in home computers has grown tremendously within the last several

years. These drives can store thousands of images at very high resolution.

   12. The Internet affords individuals several different venues for meeting and communicating

with each other; and obtaining, viewing, and trading child pornography in a relatively secure and

anonymous fashion. The Internet is also used as a means for child sexual exploitation offenders

to solicit potential victims through the use of various online services to include, but not limited

to, online profiles, email, and instant messaging and chat.

   13. As with most digital technology, communications made from a computer are often saved

or stored on that computer. Storing this information can be intentional, for example, by saving

an e-mail as a file on the computer or saving the location of one’s favorite websites in

“bookmarked” files. Digital information can also be retained unintentionally. Traces of the path

of an electronic communication may be automatically stored in many places, such as temporary

files or ISP (Internet Service Provider) client software, among others. In addition to electronic




                                                 6
          Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 7 of 25




communications, a computer user’s Internet activities generally leave traces in a computer’s web

cache and Internet history files. A forensic examiner often can recover evidence that shows

whether a computer contains peer-to-peer software, when the computer was sharing files, and

some of the files that were uploaded or downloaded. Computer files or remnants of such files

can be recovered months or even years after they have been downloaded onto a hard drive,

deleted, or viewed via the Internet. Electronic files downloaded to a hard drive can be stored for

years at little or no cost. Even when such files have been deleted, they can be recovered months

or years later using readily available forensic tools. When a person “deletes” a file on a home

computer, the data contained in the file does not actually disappear; rather, that data remains on

the hard drive until it is overwritten by new data. Therefore, deleted files, or remnants of deleted

files, may reside in free space or slack space -- that is, in space on the hard drive that is not

allocated to an active file or that is unused after a file has been allocated to a set block of storage

space -- for long periods of time before they are overwritten. In addition, a computer’s operating

system may also keep a record of deleted data in a “swap” or “recovery” file. Similarly, files

that have been viewed via the Internet are automatically downloaded into a temporary Internet

directory or “cache.” The browser typically maintains a fixed amount of hard drive space

devoted to these files, and the files are only overwritten as they are replaced with more recently

viewed Internet pages. Thus, the ability to retrieve residue of an electronic file from a hard drive

depends less on when the file was downloaded or viewed than on a particular user’s operating

system, storage capacity, and computer habits.

    14. File transfers and online connections occur to and from IP (Internet Protocol) addresses.

These addresses, expressed as four sets of numbers separated by decimal points, are unique to

particular computers during online sessions. An IP address identifies the location of the




                                                  7
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 8 of 25




computer with which the address is associated, making it possible for data to be transferred

between computers.

   15. Third-party software is available to identify the IP address of a particular computer

during an online session. Such software monitors and logs Internet and local network traffic. It

is possible to identify the person associated with a particular IP address through ISP records.

ISPs maintain records of the IP addresses used by the individuals or businesses that obtain

Internet connection service through the ISP. Those records often include identifying and billing

information, account access information in the form of log files, e-mail transaction information,

posting information, account application information, and other information both in computer

data and written record format.

   B. SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS

   16. Searches and seizures of evidence from computers commonly require agents to download

or copy information from the computers and their components, or seize most or all computer

items (computer hardware, computer software, and computer related documentation) to be

processed later by a qualified computer expert in a laboratory or other controlled environment.

This is almost always true because of the following two reasons:

           a. Computer storage devices (like hard disks, diskettes, tapes, laser disks, magneto
       opticals, and others) can store the equivalent of thousands of pages of information.
       Especially when the user wants to conceal criminal evidence, he or she often stores it in
       random order with deceptive file names. This requires searching authorities to examine
       all the stored data that is available in order to determine whether it is included in the
       warrant that authorizes the search. This sorting process can take days or weeks,
       depending on the volume of data stored, and is generally difficult to accomplish fully on-
       site.

          b. Searching computer systems for criminal evidence is a highly technical process
       requiring expert skill and a properly controlled environment. The vast array of computer
       hardware and software available requires even computer experts to specialize in some
       systems and applications, so it is difficult to know before a search which expert should
       analyze the system and its data. The search of a computer system is an exacting scientific



                                                8
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 9 of 25




       procedure that is designed to protect the integrity of the evidence and to recover even
       hidden, erased, compressed, password-protected, or encrypted files. Since computer
       evidence is extremely vulnerable to tampering or destruction (which may be caused by
       malicious code or normal activities of an operating system), the controlled environment
       of a laboratory is essential to its complete and accurate analysis.

   17. In order to fully retrieve data from a computer system, the analyst needs all magnetic

storage devices as well as the central processing unit (“CPU”). In cases involving child

pornography where the evidence consists partly of graphics files, the monitor(s) may be essential

for a thorough and efficient search due to software and hardware configuration issues. In

addition, the analyst needs all the system software (operating systems or interfaces, and hardware

drivers) and any applications software which may have been used to create the data (whether

stored on hard drives or on external media).

   18. Furthermore, because there is probable cause to believe that the computer and its storage

devices are all instrumentalities of crimes, within the meaning of 18 U.S.C. Sections 1470 and

2252, they should all be seized as such.

                          SECTION III.           PROBABLE CAUSE

   19. On July 4 2018, Interpol in Washington, DC received the following information from

Interpol in Manchester, United Kingdom. On Monday April 23, 2018, an 11-year-old female

received a contact (likely a follow request) from Instagram account “joeygo12345” on her

Instagram account. The victim initially thought this was a Joey that she knew, so she accepted

his contact. Over the next 24 hours, the “joeygo12345” account began a sexual discussion with

the child and sent her a picture of an erect penis and a video of a male masturbating.

   20. The victim sent a message threatening to report the offender to the police, and he then

stopped contacting the victim. The offender then blocked the victim on Instagram. The victim

disclosed the incident to her school teacher who referred the matter to the police.




                                                9
        Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 10 of 25




   21. The UK authorities took screen shots of the conversations on the victim’s phone and

provided me with a transcript of the conversation at issue which I have reproduced below. I also

reviewed the photograph associated with the victim’s Instagram account which clearly depicts a

minor female. Anyone who communicated with the victim on Instagram would have clearly

observed her profile photograph when communicating with her. The conversation is as follows.

“SUSPECT” represents the user account “joeygo12345.”

       SUSPECT: Hey Cutie
       VICTIM: Who is this?

       DATE/TIME: 04/23/2018 at 22:48 (GMT)
       SUSPECT: I just think you are hot
       SUSPECT: Is that ok


       DATE/TIME: Yesterday at 00:41 (GMT)
       VICTIM: No no it isn’t
       VICTIM: It’s weird and I don’t even know me

       DATE/TIME: Yesterday at 11:44 (GMT)
       SUSPECT: Yea keep it up I will show you my cock
       SUSPECT: And I will show you me cumin
       SUSPECT: Do you
       VICTIM: How old are u??
       SUSPECT: Do you like to see Dick
       VICTIM: Who is this
       SUSPECT: Do you
       VICTIM: Who is this and how old are u??
       SUSPECT: How old are you
       SUSPECT: 15
       VICTIM: Okay now what’s ur name
       SUSPECT: Want to see my Dick
       VICTIM: What ur name
       SUSPECT: Ok you don’t want to see it
       VICTIM: Do you live in England??
       SUSPECT: Have you seen Dick
       VICTIM: No
       SUSPECT: Want to
       SUSPECT: On what
       VICTIM: What school do u go to
       SUSPECT: I’m just not going to show you



                                               10
 Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 11 of 25




SUSPECT: Ok
VICTIM: Okay

At this point in the conversation, the joeygo12345 account sent a still image depicting an
adult Caucasian male wearing a long sleeve red/black flannel with a white/black draw
string with an exposed erect penis. The male appears to have pubic hair. Only a portion of
the male’s neck is visible. His face is not visible.

SUSPECT: Do you like that
VICTIM: U don’t look 15
SUSPECT: I am so you don’t like Dick
SUSPECT: What does
SUSPECT: Do you know we’re the dick would go in you
SUSPECT: Haha can I see that pussy
SUSPECT: Have you seen Dick before
VICTIM: Umm?
SUSPECT: Have you seen a man cum before
VICTIM: No
SUSPECT: Want to
SUSPECT: Yea or no
VICTIM: This is awkward
SUSPECT: So no
SUSPECT: Yea or no
SUSPECT: So no
VICTIM: Ummmm
SUSPECT: Just say no or yes
SUSPECT: What
SUSPECT: So do you or no

The joeygo12345 account then sent a video depicting an adult Caucasian male holding
his exposed penis in his right hand, masturbating.

SUSPECT: Tell me if you like that and want more
SUSPECT: Like it
SUSPECT: Want more
SUSPECT: Ok sorry have a good day

DATE/TIME: Yesterday at 14:50
SUSPECT: Like it
SUSPECT: Want more
VICTIM: No I don’t want more
SUSPECT: You did not like
VICTIM: No I didn’t do now if u didn’t mind leave me alone
SUSPECT: Y you like pussy
SUSPECT: I will make you suck my Dick




                                        11
        Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 12 of 25




       VICTIM: Nah just go away leave me alone and just go away or else I will report you to
       the police and you will go to jail
       VICTIM: No I don’t want more
       VICTIM: Seriously
       VICTIM: Leave me alone

   22. The UK authorities received business records from Instagram for the account with

username “joeygo12345” indicating that it was registered on March 26, 2018, at 22:44:14 (UTC)

with the name “Joe” and was verified with telephone number              1765 (“the 1765

Phone”). The records indicated that the joeygo12345 account was registered on March 26, 2018,

from IP address 2601:18a:9327:24e2:d29c:7843:6a5a. A DHS Summons to Comcast for the IP

address on the registration date and time showed that it was registered to Matthew Penkins, 6

Laurel Lane, Apartment B, Georgetown, Massachusetts, with telephone number                 5376.

Georgetown Police have associated the 5376 Phone with PERKINS. It had an associated email

user ID of “laureljoe.” PERKINS’s parents reside at 6 Laurel Lane, Apartment B, Georgetown,

Massachusetts.

   23. Consolidated Lead Evaluation and Reporting (CLEAR) database records associated the

1765 Phone number with a Matthew PERKINS, 64 Elm Street, Apartment A, Georgetown,

Massachusetts. This telephone was also associated, by the Georgetown Police Department, with

PERKINS’s wife, Kerry Ann Perkins. On September 19, 2018, SA Morin issued a DHS

Summons to TracFone Wireless for subscriber information on the 1765 Phone which indicated

that the phone was in service and subscribed to Kerry Kerkeeins from Georgetown, MA from

January through September of 2018. I note that Kerkeeins when pronounced phonetically,

sounds like Perkins. On the same day that service ended in September, service began with

Comcast for the same phone number. Comcast records indicate that the phone was subscribed to

Kerry Perkins of 54 Newton Junction Road, Kingston, New Hampshire (the Subject Premises).




                                               12
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 13 of 25




   24. The Georgetown, Massachusetts Police Department confirmed that PERKINS used to

live in Georgetown at 64 Elm St., Apartment A. In August of 2017, the Georgetown Police

learned that although the children were attending school in Georgetown, the family may have

moved out of the town. Georgetown officers spoke to PERKINS who said he was currently

living at a church in Plaistow, New Hampshire but that he considered his family homeless. In

December of 2017, the Georgetown Police spoke to him again and he said that while he was still

residing at the church in Plaistow, he was soon moving to the Subject Premises in Kingston, New

Hampshire.

   25. The Kingston, New Hampshire Police confirmed that PERKINS moved to the Subject

Premises by at least March of 2018 and that he still resides there with his wife, Kerry Perkins,

three daughters (the oldest of which is about thirteen years old) and newborn son. In addition, the

Kingston Police believed another adult female may reside there as well. I confirmed that the

Subject Premises is the registered address of PERKINS and his wife.

   26. On November 30, 2018, United States District Judge Andrea K. Johnstone issued a

search warrant for records from the joeygo12345 Instagram account. On December 14, 2018, SA

Morin received 752 pages of Instagram Business Records from Facebook/Instagram for

Instagram user account “joeygo12345.” The records indicate that the account was disabled on

May 28, 2018, at 15:23:05 UTC.

   27. The records contain communications from the date the account was activated, March 27,

2018, through May 26, 2018. The communications are almost exclusively with females and are

sexually explicit. In most conversations, the user joeygo12345 sent images of a man’s penis to

others. Many of the conversations make clear that joeygo12345 is targeting minor child victims

and he frequently requests that they send him sexually explicit pictures of themselves.




                                                13
        Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 14 of 25




   28. For example, between May 14, 2018, and May 16, 2018, Instagram user “joeygo12345”

engaged in sexually explicit communications with Instagram user “                        .”

“Joeygo12345” asked, “how old are you…how many D have you seen…have you had sex?”

The child responded, “14.” Through several texts, “joeygo12345” asked “do you like big D or

small or average…if you want to see mine let me know.” The female asked, “so how old are

you.” “Joeygo12345” responded, “I’m too old for you…what do you want to do to a D…OK so

never seen a D cum…have you played with yourself before…you like it…cool do you want to

have sex…I’m so hard I want more pics of you.” Eventually the child asked if he had Snapchat

and he responded in the affirmative. “Joeygo12345” asked the female “you going too send me

something…pussy feet…please I’m so horny.” The child responded that she was at school in

Massachusetts. “Joeygo12345” instructed the female to go into the bathroom at school to send

him something. The female responded, “Boom, now ur turn” as if she had sent something. This

file is not included in the Instagram records provided and may have been sent over Snapchat. I

believe, therefore, that the minor female may have sent a sexually explicit photograph to the

joeygo12345 user.

   29. I was able to identify the minor child who used the Instagram account discussed above

and confirmed that she is a 14-year-old child with ties to Georgetown, Massachusetts, where

PERKINS previously lived.

   30. I identified at least two other children who had similar conversations with the

joeygo12345 account. One was a minor who also had ties to Georgetown, Massachusetts.

Another was a 14-year-old female from Fitchburg, Massachusetts. In another conversation,

“joeygo12345” sent a close up picture of a vagina to another person he was communicating with




                                               14
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 15 of 25




on Instagram. Although it is hard to tell with certainty, based on the structure and lack of pubic

hair, I believe that the picture may be of a minor female.

   31. In some conversations, the “joeygo12345” account user presents him or herself as a

female. In others, he or she presents as a male. During two conversations, the account sent

pictures purporting to be of himself that show more than just his penis. Neither of those

photographs depict PERKINS. Only one shows a face. I have been unable to identify the person

depicted in the photograph. Based on my training and experience, I know that people who do

illicit things on the internet often try to disguise their identity. In addition, when people engage in

sexually explicit conversations with children, they frequently pretend to be younger or more

attractive in order to appear more desirable to their targets.

   32. Instagram user “joeygo12345” sent media files of an adult Caucasian male with an erect

penis exposed using IP Address 24.91.213.184 to four other Instagram users (all appear to be

females) on separate occasions. This IP address is subscribed at the Subject Premises. In fact, as

recently as December 21, 2018, I subpoenaed information from Comcast about the subscriber for

the account at the Subject Premises. Comcast confirmed that the IP address was 24.91.213.184

subscribed to Kerry Perkins at the Subject Premises with associated telephone numbers

    2672 and the 1765 Phone.

   33. On December 27, 2018, I called the 1765 Phone and a male answered. The Sanborn

Regional School District had the 1765 Phone on record as the phone number associated with the

emergency contact for the Perkins children (along with an email address for Matthew

PERKINS).

   34. New Hampshire DMV records also identified that PERKINS has a silver 2007 Ford

Freestyle bearing New Hampshire license plate 4361017, registered to him at the Subject




                                                  15
          Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 16 of 25




Premises. On September 17, 2018, November 28, 2018, and January 8, 2019, law enforcement

officers observed the Vehicle at the Subject Premises.

    35. Because the joeygo12345 account was opened with an IP address associated with

PERKINS’s parents’ address, and accessed from his Kingston, New Hampshire address after he

moved there, and because it was verified with the 1765 Phone, associated with PERKINS and his

wife, I think there is probable cause to believe that PERKINS used the joeygo12345 Instagram

account. 1

    36. Although the account closed in May, I believe that evidence of the conversations at issue

may still be present on electronic devices in the residence. As I believe the user of the account

has a sexual interest in children and at least attempted to have various children send him sexually

explicit images of themselves, I believe that evidence of these images may still be on the

electronic devices in the residence. I know, based on my training and experience, that individuals

with an interest in child pornography tend to collect and save it for long periods of time. They

may do so on telephones, computers, flash drives, and other electronic devices discussed in this

affidavit. Even if they do attempt to delete these photographs or evidence of internet accounts

they previously used, forensic examiners can often recover deleted information that would

provide evidence of the crimes discussed herein.

                                                 CONCLUSION

    37. Based on the aforementioned facts and circumstances, your Affiant respectfully submits

that there is probable cause to believe that Matthew PERKINS, who resides at the Premises and

operates the Vehicle, has violated the Specified Federal Offenses; and that the fruits, evidence,

1
  Although investigators received additional IP addresses from Instagram, most of them were dynamic, which means
that they would not likely allow me to identify a location of the login. However, I received subscriber information
for one other IP address that was not dynamic that was subscribed in the name of Saundra Winer at 7 Pleasant
Street, Unit B in Georgetown, Massachusetts. This address is not associated with PERKINS but may indicate that
the joeygo12345 account logged in to the internet at that residence on at least one occasion.


                                                        16
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 17 of 25




and instrumentalities of the Specified Federal Offenses are likely to be found at the Premises, the

Vehicle, and on Matthew PERKINS’s person.

   38. Your Affiant, therefore, respectfully requests that a search warrant be issued authorizing

the search of the Premises, Vehicle, and/or person of Matthew PERKINS listed in Attachment A

and the seizure of the items listed in Attachment B.




                                                 /s/ Ronald Morin
                                                 Ronald Morin
                                                 Special Agent
                                                 U.S. Department of Homeland Security
                                                 Immigration and Customs Enforcement
                                                 Homeland Security Investigations




Sworn and subscribed before me this 16th day of January, 2019.



  /s/ Andrea K. Johnstone
_________________________________
HONORABLE ANDREA K. JOHNSTONE
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF NEW HAMPSHIRE




                                                17
     Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 18 of 25




                                    ATTACHMENT A

                          DESCRIPTION OF THE PREMISES


The residence is a beige/wood single family one story ranch style home with a detached one
car garage. There are two bedrooms, one bathroom, and 1203 sq. ft. of living space. The
residence is beige with white trim around the windows and front door. The entry door is
white and located on the driveway side of the structure. The numerals “54” are affixed to the
mailbox at the roadway and on the telephone pole in front of the residence. The detached
garage is gray with a white entry door. (the “Premises”).




                                           18
    Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 19 of 25




                               ATTACHMENT A

                        DESCRIPTION OF THE VEHICLE

The gray 2007 Ford Freestyle van bearing New Hampshire license plate 4361017, with a
vehicle identification number of 1FMDK05177GA00653, registered under the name
Matthew Walter Henry PERKINS as depicted below in front of 54 Newton Junction Road,
Kingston, NH (the “Vehicle”).
        Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 20 of 25




                                     ATTACHMENT A

                             DESCRIPTION OF THE PERSON


The person of Matthew Walter Henry PERKINS, with an address of 54 Newton Junction Road,
Kingston, New Hampshire 03848 (social security number 017-xx-xxxx, and year of birth 1982),
height 5’09”, weight 190, hair brown, and eyes brown, as described in his New Hampshire
Driver’s License.




                                            20
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 21 of 25




                                         ATTACHMENT B

                           ITEMS TO BE SEARCHED AND SEIZED


       Electronic and other communications pertaining to the solicitation, enticement, coercion,

persuasion, inducement, and sexual exploitation of a minor and images of child pornography and

files containing images of child pornography in any form, wherever these items may be stored or

found including, but not limited to:

1.     Any computer equipment, computer, computer system and related peripherals, tapes,

cassettes, cartridges, streaming tape, commercial software and hardware, computer disks, disk

drives, monitors, computer printers, modems, tape drives, disk application programs, data disks,

system disk operating systems, magnetic media floppy disks, hardware and software operating

manuals, tape systems and hard drive and other computer-related operation equipment, cellular

phones, digital cameras, video cameras, scanners, computer photographs, graphic interchange

formats and/or photographs, undeveloped photographic film, slides, and other visual depictions

of such Graphic Interchange formats (including, but not limited to, JPG, GIF, TIF, AVI, and

MPEG), and any electronic data storage devices including, but not limited to, hardware,

software, diskettes, backup tapes, CD-ROM’s, DVD’s, flash memory devices, and other storage

mediums; any input/output peripheral devices, including but not limited to passwords, data

security devices and related documentation, and any hardware/software manuals related to or

used to visually depict child pornography or child erotica; contain information pertaining to the

interest in child pornography; and/or distribute, receive, or possess child pornography, and child

erotica or information pertaining to an interest in child pornography, child erotica or information

pertaining to an interest in child pornography or child erotica;
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 22 of 25




2.     Books and magazines containing visual depictions of minors engaged in sexually explicit

conduct as defined in 18 U.S.C. Section 2256;

3.     Originals, copies, and negatives of visual depictions of minors engaged in sexually

explicit conduct, as defined in 18 U.S.C. Section 2256;

4.     Motion pictures, films, videos, and other recordings of visual depictions of minors

engaged in sexually explicit conduct, as defined in 18 U.S.C. Section 2256;

5.     Information, electronic records, or correspondence pertaining to the possession of visual

depictions of minors engaged in sexually explicit conduct, as defined in 18 U.S.C. Section 2256,

that were transmitted or received using computer, some other facility or means of interstate or

foreign commerce, common carrier, or the U.S. mail including, but not limited to:

                    a.      registries regarding peer-to-peer file-sharing software
               communications and participants in peer-to-peer file-sharing software networks;

                       b.      envelopes, letters, and other correspondence including, but not
               limited to electronic mail, chat logs, and electronic messages, establishing
               possession, access to, or transmission through interstate or foreign commerce,
               including by United States mail or by computer, of visual depictions of minors
               engaged in sexually explicit conduct, as defined in 18 U.S.C. Section 2256; and

                      c.      books, ledgers, and records bearing on the production,
               reproduction, receipt, shipment, orders, requests, trades, purchases, or transactions
               of any kind involving the transmission through interstate or foreign commerce
               including by United States mail or by computer of any visual depiction of minors
               engaged in sexually explicit conduct, as defined in 18 U.S.C. Section 2256;

6.     Credit card information including but not limited to bills and payment records;

7.     Records evidencing occupancy or ownership of the Premises described above, including,

but not limited to, utility and telephone bills, mail envelopes, or addressed correspondence,

and/or ownership of the Vehicle;
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 23 of 25




8.     Records or other items that indicate ownership or use of computer equipment found in the

Premises and/or Vehicle, including, but not limited to, sales receipts, bills for Internet access,

and handwritten notes;

9.     Records, electronic or otherwise, or other items that relate to internet accounts and

usernames, or any other groups that exhibit a sexual interest in children;

10.    Contraband, the fruits of crime, or things otherwise criminally possessed, or property

which is or has been used as the means of committing the foregoing offenses;

11.    Evidence of sending sexually explicit material to children including sexually explicit

material of adults, sexually explicit communications with children, and clothing that appears to

be depicted in the explicit images sent from the joeygo12345 account to others over Instagram.

                                          DEFINITIONS

       For the purpose of this warrant:

               A.      “Computer equipment” means any computer hardware, computer

                       software, computer-related documentation, storage media, and data.

               B.      “Computer hardware" means any electronic device capable of data

                       processing (such as a computer, personal digital assistant, cellular

                       telephone, or wireless communication device); any peripheral input/output

                       device (such as a keyboard, printer, scanner, monitor, and drive intended

                       for removable storage media); any related communication device (such as

                       a router, wireless card, modem, cable, and any connections), and any

                       security device, (such as electronic data security hardware and physical
        Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 24 of 25




                       locks and keys).

               C.     "Computer software" means any program, program code, information or

                      data stored in any form (such as an operating system, application, utility,

                      communication and data security software; a log, history or backup file; an

                      encryption code; a user name; or a password), whether stored deliberately,

                      inadvertently, or automatically.

               D.     "Computer-related documentation" means any material that explains or

                      illustrates the configuration or use of any seized computer hardware,

                      software, or related items.

               E.     "Storage media" means any media capable of collecting, storing,

                      retrieving, or transmitting data (such as a hard drive, CD, DVD, USB or

                      thumb drive, or memory card).

               F.     "Data" means all information stored on storage media of any form in any

                      storage format and for any purpose.

               G.     "A record" is any communication, representation, information or data. A

                      "record" may be comprised of letters, numbers, pictures, sounds or

                      symbols.

                     RETURN OF SEIZED COMPUTER EQUIPMENT

       If, after inspecting seized computer equipment, the government determines that the

equipment does not contain contraband or the passwords, account information, or personally-

identifying information of victims, and the original is no longer necessary to preserve as

evidence, fruits or instrumentalities of a crime, the equipment will be returned within a

reasonable time, if the party seeking return will stipulate to a forensic copy’s authenticity (but
         Case 1:19-mj-00006-AJ Document 1-1 Filed 01/16/19 Page 25 of 25




not necessarily relevancy or admissibility) for evidentiary purposes.

       If computer equipment cannot be returned, agents will make available to the computer

system's owner, within a reasonable time period after the execution of the warrant, copies of files

that do not contain or constitute contraband; passwords, account information, personally-

identifying information of victims; or the fruits or instrumentalities of crime.
